





March 25, 2014


Mark Ford
c/o Time Inc.
1271 Avenue of the Americas
New York, NY 10020
Dear Mark:


You are currently employed by Time Inc. (the “Company”) pursuant to an
Employment Agreement effective June 1, 2005, and subsequently renewed and
amended (the “Prior Agreement”). This Agreement (“Agreement”) amends and
restates the terms of your employment with the Company and supersedes the Prior
Agreement as of the Effective Date.
1.
Term of Employment. Except for earlier termination as provided in Section 5
hereof, the term of employment under this Agreement (“Term of Employment”) will
commence on the date this Agreement is fully executed by the parties (“Effective
Date”) and will continue thereafter until three (3) years from the Effective
Date. Your employment with the Company upon the expiration of this Agreement
shall be at-will if no new or amended employment agreement is in place between
the parties at that time.

2.
Employment. The Company will, during the Term of Employment, employ you as
Executive Vice President of Advertising Sales, or in additional or other
capacities at the Company and/or its affiliates without additional compensation
to you consistent with your senior position. You will have such authority,
functions, duties, powers and responsibilities as the Company may delegate to
you. You will devote substantially all of your business time, attention, skill
and efforts to the performance of your duties hereunder and will faithfully and
diligently serve the Company. You may manage your passive investments and be
involved in charitable, religious, and civic interests so long as they do not
materially interfere with the performance of your duties hereunder, and so long
as they do not otherwise violate the written policies of the Company or the
policies of Time Warner Inc. (“TWI”) prior to the completion of the spin-off
transaction announced by TWI on March 6, 2013, pursuant to which the Company is
expected to become a separate publicly traded company from TWI (the “Spin-off”).
In performing your duties hereunder, you will comply with all written policies
and procedures of the Company and those of TWI prior to the Spin-off.

3.
Compensation and Other Remuneration.    

3.1
Base Salary. The Company will pay to you during the Term of Employment, a base
salary at the rate of not less than $800,000 per annum (the “Base Salary”). The
Company may increase, but not decrease, the Base Salary during the Term of
Employment. Base Salary will be paid in accordance with the customary payroll
practices of the Company and shall be subject to payroll deductions and required
withholdings.

3.2
Bonuses and Long Term Incentives.

(a)
You shall be eligible to participate in the Company’s annual incentive plan
(“Bonus”) to the extent that you are eligible in accordance with the terms of
such plan. Your current Bonus target is $555,000.

(b)
During the Term of Employment, you shall be eligible to receive long term
incentive compensation, at the same time and in the same manner as grants are
made to comparable executives, and subject to the sole discretion of the Time
Inc. Board of Directors, with an annual target value of $600,000 (based on the
valuation method used by the Company for its senior executives) through a
combination of stock option grants, restricted stock units, performance shares
or other equity-based awards, cash-based long-term plans or other components as
may be determined by the Time Inc. Board of Directors (collectively, the
“Long-Term Incentive Plans”).

4.
Benefits. You will be eligible to participate in any pension plan, employee
stock ownership plan, group life insurance, extended travel and accident
insurance, hospitalization, medical, health, disability or other insurance plan
and any other employee benefit or welfare plan, program or policy of the
Company, whether now existing



        

--------------------------------------------------------------------------------




or established hereafter (collectively, the “Benefit Plans”), to the extent that
you are eligible under the general provisions thereof as in effect from time to
time.
5.
Termination.

5.1
Termination for Cause.

(a)
The Company may terminate your Term of Employment and all of the Company’s
obligations hereunder, other than its obligations set forth below in this
Section 5.1, at any time for “Cause.” “Cause” shall mean termination because of
your (a) conviction (treating a nolo contendere plea as a conviction) of a
felony (whether or not any right to appeal has been or may be exercised), (b)
willful failure or refusal without proper cause to perform your duties with the
Company, including your obligations under this Agreement (other than any such
failure resulting from your incapacity due to physical or mental impairment)
and, after having been given written notice thereof by the Company, failure to
correct such willful failure or refusal to perform (if curable) within thirty
(30) days after receipt of such notice, (c) misappropriation, embezzlement or
reckless or willful destruction of Company property, (d) breach of any statutory
or common law duty of loyalty to the Company, (e) intentional and improper
conduct materially prejudicial to the business of the Company or any of its
affiliates, or (f) breach of any of the covenants provided for in Section 6
hereof.

(b)
In the event of termination by the Company for Cause, without prejudice to any
other rights or remedies that the Company may have at law or in equity, the
Company shall have no further obligations to you other than to: (i) pay Base
Salary and unused vacation accrued in accordance with Company policy through the
effective date of termination, (ii) pay any unpaid Bonus for any completed prior
fiscal year in accordance with the Bonus plan; (iii) pay approved, unreimbursed
business expenses in accordance with Company policy; and (iv) comply with
obligations owed under the Benefit Plans in accordance with their terms as in
effect as of the effective date of termination ((i) through (iv) collectively,
the “Termination Entitlement”).

5.2
Termination Due to Death. This Agreement shall terminate upon your death and the
Company shall not have any further obligations hereunder, except that your
estate will be entitled to receive, in addition to any regular life insurance
benefits paid by the Company, the Termination Entitlement.

5.3
Termination Due to Disability. If during the Term of Employment you become
physically or mentally disabled, whether totally or partially, so that you are
prevented from performing the material functions of your position for periods
aggregating six (6) months in any twelve (12) month period, the Company will be
entitled to terminate the Term of Employment upon written notice to you given at
any time thereafter during which you are still disabled. You will thereafter be
entitled to receive, in addition to the Termination Entitlement, (subject to the
requirements of Section 5.7) Base Salary and “Average Annual Bonus” (as defined
below) for the greater of the remainder of the original Term of Employment or
twelve (12) months, paid in substantially equal installments in accordance with
the customary payroll practices of the Company, and subject to payroll
deductions and required withholdings, but reduced on a monthly basis by an
amount equal to the disability payments received for such month by you from
Workers’ Compensation, Social Security and disability insurance policies
maintained by the Company or its affiliate; provided, however, that all payments
under this Section 5.3 shall cease upon the earlier of: (i) your commencing
substantially full-time employment, or (ii) you ceasing to be eligible for
long-term disability benefits under the Company’s or an affiliate’s long-term
disability plan or becoming eligible only for partial benefits of less than
fifty percent (50%) under such plan. Upon the termination of payments made
pursuant to this Section 5.3, your disability payments, if any, will be
determined in accordance with the Company’s long-term disability program then in
effect, and no further payments will be made pursuant to the terms of this
Agreement. All payments made under this Section 5.3 after the date of
termination of employment are intended to be disability payments, regardless of
the manner in which they are computed. For purposes of this Agreement, “Average
Annual Bonus” shall be defined as an amount equal to the average of the two (2)
highest Bonus amounts received by you before the effective date of your
termination (excluding



2







--------------------------------------------------------------------------------




any special, spot or long term incentive plan bonuses) for the most recent five
(5) completed Bonus plan years at the Company.
5.4
Other Termination by the Company.

(a)
The Company may terminate the Term of Employment, other than a termination under
Sections 5.1, 5.2, or 5.3, at any time upon written notice to you. In the event
that your Term of Employment is so terminated, you will (subject to the
requirements of Section 5.7) be treated as an employee of the Company (but
without any title) until the end of the Severance Period (defined in Section
5.4(b) below) and entitled to receive Base Salary and Average Annual Bonus
payments for that period in bi-weekly, substantially equal installments;
provided however, that:

i.
if you die during the Severance Period (defined in Section 5.4(b) below), your
payments pursuant to this Section 5.4(a) shall cease, and your estate will be
entitled to receive, in addition to any regular life insurance benefits paid by
the Company, any payments due pursuant to this Section 5.4(a) through the date
of your death;

ii.
if you accept employment with any other corporation, partnership, trust,
government or other entity during the Severance Period (defined in Section
5.4(b) below), or notify the Company in writing of your intention to terminate
your status as an employee during the Severance Period, you will continue to
receive all payments pursuant to this Section 5.4(a), but shall cease to be
treated as an employee of the Company for purposes of your rights to receive the
post-termination benefits described in Section 5.4(c) below, effective upon the
commencement of such employment, or the effective date of such termination as
specified by you in such notice; and

iii.
if you accept employment with the Company or a related or affiliated entity
during such period, including but not limited to TWI and its affiliates prior to
the Spin-off, your payments pursuant to this Section 5.4(a) shall cease
effective the first date of employment with TWI or such related or affiliated
entity.

(b)
The “Severance Period” shall be 18 months.

(c)
During the period you are treated as an employee of the Company, unless
prohibited by law, (i) you will continue to be eligible to participate in the
Company’s health and life insurance plans on the same terms and conditions as
regular full-time employees, (ii) the treatment of any equity awards held by you
on the effective date of your termination will be determined in accordance with
the applicable equity award agreements, and (iii) the treatment of any
non-equity based long term incentive compensation awards held by you on the
effective date of your termination will be determined in accordance with the
applicable Long-Term Incentive Plans. However, during such period, you will not
be entitled to any additional awards or grants under any equity plan or other
Long-Term Incentive Plan or to continue elective deferrals in or accrue
additional benefits under any qualified or nonqualified retirement programs
maintained by the Company or TWI.

(d)
If the Company terminates the Term of Employment pursuant to this Section 5.4,
any unpaid Bonus for the fiscal year of such termination or any prior fiscal
year shall be paid in accordance with the terms of the relevant Bonus plan then
in effect.

(e)
In the event that the Company terminates the Term of Employment pursuant to this
Section 5.4, you shall not be required to take actions in order to mitigate your
damages hereunder, unless Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), would apply to any payments to you by the Company and your
failure to mitigate would result in the Company losing tax deductions to which
it would otherwise have been entitled. In such an event, you will engage in
whatever mitigation is necessary to preserve the Company’s tax deductions. With
respect to the preceding sentences, any payments or rights to which you are
entitled by reason of the termination of employment without cause shall be
considered as damages hereunder. Any obligation to mitigate



3







--------------------------------------------------------------------------------




your damages pursuant to this Section 5.4(f) shall not be a defense or offset to
the Company’s obligation to pay you in full the amounts provided in this Section
5.4 upon the occurrence of a termination by the Company pursuant to Section 5.4
at the times provided herein, or the timely and full performance of any of the
Company’s other obligations under this Section 5.4.
(f)
If the Company does not offer to renew this Agreement upon expiration of the
Term of Employment, and your employment is subsequently terminated by the
Company for a reason other than Cause, such termination will be treated as a
termination pursuant to Section 5.4 of this Agreement, except that the
“Severance Period” shall be 12 months, and you will be subject to the
requirements of Sections 5.7 and 6.

5.5
Termination Due to Material Breach by Company. You will have the right,
exercisable by notice to the Company, to terminate your employment, effective
thirty (30) days after the giving of notice, if at the time of such notice, the
Company shall be in material breach of its obligations hereunder; provided,
however, that such notice is provided to the Company within ninety (90) days
after the occurrence of such material breach; and provided further, this
Agreement and your employment will not so terminate if within such thirty
(30)-day notice period the Company has cured all such material breaches of its
obligations hereunder. If such material breach has not been so cured, you may
elect, subject to the requirements of Section 5.7, to treat such breach as a
termination of the Term of Employment by the Company pursuant to Section 5.4
above, and you shall be entitled to the rights and benefits provided for
therein.

5.6
Resignation or Retirement. You may terminate the Term of Employment for any
reason, including, without limitation, your retirement, at any time on sixty
(60) days’ prior written notice to the Company. In such event, the Company’s
only obligation to you will be payment of the Termination Entitlement. In any
instance in which you provide written notice of your termination of the Term of
Employment to the Company, the Company may elect to terminate your employment
immediately, in which case the Company’s only obligation to you will be payment
of the Termination Entitlement, treating the last day of the notice period as
the date of termination solely for purposes of calculating the Termination
Entitlement. In no event will the Company’s early termination of your employment
pursuant to the preceding sentence be considered a termination of the Term of
Employment by the Company under Section 5.4 and in no event shall the Company’s
early termination of you pursuant to the preceding sentence require the Company
to provide the Termination Entitlement for any greater period than the period
beginning on the date your written notice of termination is received by the
Company and ending sixty (60) days thereafter.

5.7
Release. In the event of a termination of the Term of Employment pursuant to
Sections 5.3, 5.4, or 5.5 above, a condition precedent to the Company’s
obligation to make or continue to make the payments associated with such
termination shall be your execution and delivery to the Company of a release of
all claims you may have against the Company, its affiliates and their related
persons arising out of or in connection with your employment or termination of
employment, including, but not limited to, a release of all claims of
discrimination, in substantially the form attached hereto as Exhibit A (as such
form may be updated in the discretion of the Company). The Company will deliver
such release to you at or about the time it delivers or receives the notice of
termination, and you will execute and deliver such release to the Executive Vice
President, Human Resources or his or her designee within twenty-one (21) days
thereafter (or forty-five (45) days if required by law). The Company will begin
to make any severance payments due to you pursuant to Sections 5.3, 5.4, or 5.5
above on the next administratively feasible payroll date following the
termination of your employment; however, if you fail to execute and deliver such
release to the Company within the 21-day period (or forty-five (45) day period
if required by law), or if you revoke your consent to such release as provided
therein, you will not be eligible to receive any further payments from the
Company, and you will be obligated to return to the Company all severance
payments received pursuant to Sections 5.3, 5.4 or 5.5 within ten (10) business
days after receipt of notice pursuant to Section 9.1.

5.8
Benefits and Other Payments Upon Termination. Upon termination of the Term of
Employment, your rights to benefits and payments under any Benefit Plan or
Long-Term Incentive Plan or other plan of the



4







--------------------------------------------------------------------------------




Company or TWI will be determined in accordance with the then current terms and
provisions of such plans and any agreements under which such benefits or
payments were granted.
5.9
Forfeiture. In the event you breach the terms of Section 6 of this Agreement,
you acknowledge and agree that you shall forfeit any remaining amounts due to
you under this Section 5 other than your Termination Entitlement. The rights
contained in this Section 5.9 shall be in addition to, and shall not limit, any
other rights or remedies that the Company may have under law or in equity.

6.
Protection of Confidential Information, Non-Competition, Non-Solicitation and
Non-Disparagement.

6.1
Protection of Confidential Information and Non-Competition Covenants.

(a)
Acknowledgements. You acknowledge that your employment by the Company will bring
you into close contact with many confidential affairs of the Company, including
information about costs, profits, markets, sales, products, key personnel,
operational methods, technical processes, plans for future development and other
business affairs and editorial matters not readily available to the public. You
further acknowledge that the services to be performed under this Agreement are
of a special, unique, unusual, extraordinary and intellectual character. You
further acknowledge that the business of the Company is international in scope,
that its products are marketed throughout the world, that the Company competes
in nearly all of its business activities with other organizations that are or
could be located in nearly any part of the world and that the nature of your
services, position and expertise are such that you are capable of competing with
the Company from nearly any location in the world. In recognition of the
foregoing, you covenant and agree to the requirements of this Section 6.

(b)
Safeguarding of Confidential Information. You will keep secret all confidential
matters of the Company, including without limitation, the terms and provisions
of this Agreement, and will not use for your own benefit or intentionally
disclose such matters to anyone outside of the Company, either during or after
the Term of Employment, except with the Company’s written consent, provided that
(i) you will have no such obligation to the extent such matters are or become
publicly known other than as a result of your breach of your obligations
hereunder; (ii) you may, after giving prior notice to the Company to the extent
practicable under the circumstances, disclose such matters to the extent
required by applicable laws or governmental regulations or judicial or
regulatory process; and (iii) you may disclose the terms of this Agreement to
your spouse or life partner, attorney, accountant, and/or financial advisor,
provided that such persons also agree to maintain such confidentiality. The
rights set forth herein are in addition to all rights the Company may have under
the common law or applicable statutory laws relating to the protection of trade
secrets;

(c)
Return of Company Property and Information. Upon termination of your employment
for any reason, or at any other time the Company may so request, you will
deliver promptly to the Company all memoranda, notes, records, reports and other
documents (and all copies thereof) in any form whatsoever (including information
contained in computer memory or on any computer disks or other storage devices)
relating to the Company’s business, which you obtained while employed by, or
otherwise serving or acting on behalf of, the Company and which you may then
possess or have under your control and not maintain copies of any such documents
on any personal computer or other storage device in your personal possession. No
later than the effective date of your termination, you will also return all
Company property previously in your possession, including but not limited to any
Company equipment, electronic devices, keys, identification cards, and credit
cards;    

(d)
Nonsolicitation of Employees. (i) During the Term of Employment, and (ii) for a
period of one (1) year after the effective date of your termination of
employment pursuant to Sections 5.1, 5.3 or 5.6, and (iii) during the Severance
Period for any termination of your employment pursuant to Sections 5.4, or 5.5,
you will not, directly or indirectly, employ or solicit the employment of, and
shall not assist, induce, cause or encourage any other person or entity to
employ or solicit the employment of, any person who was an employee of the
Company or any of its affiliated companies



5







--------------------------------------------------------------------------------




at the date of your termination or within six (6) months prior thereto;
provided, however, that this Section 6.1(d) shall not preclude general print
advertising for personnel or responding to an unsolicited request for a
personalm recommendation for or evaluation of an employee of the Company or any
of its subsidiaries or affiliates; and
(e)
Noncompetition. (i) During the Term of Employment, and (ii) for a period of one
(1) year after the effective date of your termination of employment pursuant to
Sections 5.1, 5.3 or 5.6, and (iii) during the Severance Period for any
termination of your employment pursuant to Sections 5.4, or 5.5; you will not,
directly or indirectly, without the prior written consent of the Chief Executive
Officer of the Company, or his or her designee, render any services to any other
person or entity, or own or acquire any interest of any type in any other person
or entity which is engaged, either directly or indirectly, in any line of
business that is substantially the same as any material line of business which
the Company engages in, conducts or, to your knowledge has definitive plans to
engage in or conduct. The foregoing shall not be deemed to prohibit you from
acquiring securities of any corporation which are publicly traded so long as
such securities do not constitute more than one percent (1%) of the outstanding
voting power of that public company.

(f)
Waiver. Notwithstanding the foregoing, if your employment with the Company is
terminated pursuant to Sections 5.4 or 5.5 and you are eligible to receive
payments pursuant to Section 5.4(a) for a period of more than 12 months,
commencing with the 13th month of the Severance Period, you may elect, upon
thirty (30) days’ advance written notice to the Company, to be relieved of your
obligations under Sections 6.1(d) and (e) hereof. Upon any such election by you,
the Company shall waive your obligations under Sections 6.1(d) and (e) for the
remainder of the Severance Period, but you shall in return forfeit your right to
receive any remaining amounts due to you pursuant to Section 5.4(a). Any such
election shall be irrevocable by you as of the date on which the first forfeited
payment would otherwise be made.

6.2
No Use of Client Information; Nonsolicitation of Company Clients or Prospective
Clients.    You acknowledge that the Company has a compelling business interest
in preventing unfair competition stemming from the use or disclosure of
confidential client information, including but not limited to the identity of
clients and prospective clients (“Client Information”), in the event that, after
any termination of your employment with the Company, you go to work for or
become affiliated with a competitor of the Company or otherwise engage in
business activities that are competitive with those of the Company. You further
acknowledge that all clients serviced by you as an executive of the Company are
clients of the Company and not yours personally, and that by virtue of your
employment with the Company, you have gained or will gain knowledge of the
identity, characteristics, and preferences of clients, and that you would
inevitably have to draw on Client Information if you were to solicit or service
the Company’s clients or contact prospective clients on behalf of a competing
business enterprise. Accordingly, you agree that for one (1) year following the
termination of your employment for any reason, you will not, in connection with
a business in competition with the Company, solicit the business of or service
any actual or prospective client for whom you provided any services or as to
whom you had access to Client Information during the course of your employment
with the Company. You also agree that, during this one-year period, you will not
encourage or assist any person or entity in competition with the Company to
solicit or service any actual or prospective client of the Company covered by
this Section 6.2, or otherwise seek to encourage or induce any such client to
cease doing business with, or lessen its business with, the Company.

6.3
Specific Remedy. In addition to such other rights and remedies as the Company
may have at equity or in law with respect to any breach of this Agreement, if
you commit a material breach of any of the provisions of this Section 6, the
Company will have the right and remedy to have such provisions specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any such breach or threatened breach will cause irreparable injury
to the Company and that money damages will not provide an adequate remedy to the
Company. In the event that you violate any of the provisions of this Section 6,
the period of the restrictive covenants set forth in those provisions shall be
extended for the period of time you remain in violation. You also agree to
indemnify the Company and hold the Company harmless from any and all losses
suffered by the Company as a result of any violation by you



6







--------------------------------------------------------------------------------




of this Agreement, and to pay the Company’s reasonable attorneys’ fees and other
legal expenses incurred to enforce this Agreement.
7.
Ownership of Work Product. You acknowledge that during the Term of Employment,
you may, in the course of your employment, conceive of, discover, invent or
create inventions, improvements, new contributions, literary property, material,
ideas and discoveries, whether patentable or copyrightable or not (all of the
foregoing being collectively referred to herein as “Work Product”), and that
various business opportunities shall be presented to you by reason of your
employment by the Company. You acknowledge that, unless the Company otherwise
agrees in writing, all of the foregoing shall be owned by and belong exclusively
to the Company and that you will have no personal interest therein, provided
that they are, in the case of Work Product, conceived or made on the Company’s
time or with the use of the Company’s facilities or materials, or, in the case
of business opportunities, are presented to you for the possible interest or
participation of the Company. You will further, unless the Company otherwise
agrees in writing, (i) promptly disclose any such Work Product and business
opportunities to the Company; (ii) assign to the Company, upon request and
without additional compensation, the entire rights to such Work Product and
business opportunities to the extent not otherwise owned at law by the Company;
(iii) sign all papers necessary to carry out the foregoing; and (iv) give
testimony in support of his/her inventorship or creation in any appropriate
case. You agree that you will not assert any rights to any Work Product or
business opportunity as having been made or acquired by you prior to the date of
this Agreement except for Work Product or business opportunities, if any,
disclosed to and acknowledged by the Company in writing prior to the date
hereof. In furtherance of and without limiting the foregoing, any copyrightable
work created in connection with the services provided by you hereunder shall be
considered “work made for hire” under the Copyright Law of 1976 and any
successor thereto, and the Company shall be the owner of such work.

8.
Representations.

(a)
    You represent and warrant that you are not a party to any agreements or
understandings which would prevent your fulfillment of the terms of this
Agreement or which would be violated by entering into this Agreement and
performing your obligations hereunder.

(b)
The Company (and TWI prior to the Spin-off) shall have the right to use your
name, biography and likeness in connection with their respective businesses and
that of their subsidiaries and affiliates, but not as a direct endorsement.

(c)
You shall be entitled throughout the Term of Employment (and after the end of
the Term of Employment, to the extent relating to service during the Term of
Employment) to the benefit of the indemnification provisions contained on the
date hereof in the Charter and By-laws of the Company (not including any
amendments or additions after the Effective Date that limit or narrow, but
including any that add to or broaden, the protection afforded to you by those
provisions).

9.
General.

9.1
Notices. All notices, requests, consents and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given, if delivered personally or mailed first-class, postage prepaid,
by registered or certified mail, as follows (or to such other or additional
address as either party shall designate by notice in writing to the other in
accordance herewith):

If to the Company:
Time Inc.
1271 Avenue of the Americas
New York, NY 10020
Attn: General Counsel
If to you, to the address set forth on the records of the Company.
9.2
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York.



7







--------------------------------------------------------------------------------




9.3
Captions. The section headings and boldface type contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

9.4
Entire Agreement and No Other Representations. The parties expressly
acknowledge, represent and agree that this Agreement is fully integrated, and
contains and constitutes the complete and entire agreement and understanding of
the parties with respect to the subject matters hereof and supersedes any and
all agreements, understandings, and discussions, whether written or oral,
between the parties with respect to the subject matters hereof. The parties
further acknowledge, represent and agree that neither has made any
representations, promises or statements to induce the other party to enter into
this Agreement, and each party specifically disclaims reliance, and represents
that there has been no reliance, on any such representations, promises or
statements and any rights arising therefrom.

9.5
Assignability. This Agreement and your rights and obligations hereunder may not
be assigned by you. The Company may assign its rights, together with its
obligations, hereunder in connection with any sale, transfer or other
disposition of all or substantially all of the business and assets of the
Company or of the magazine, group, or division, which is employing you and such
rights and obligations shall inure to, and be binding upon, any successor to the
business or substantially all of the assets of the Company or of the magazine,
group, or division which is employing you; whether by merger, purchase of stock
or assets or otherwise, and such successor shall expressly assume such
obligations.

9.6
Amendments, Waivers. This Agreement may be amended, modified, superseded,
canceled, renewed or extended and the terms or covenants hereof may be waived
only by written instrument executed by both of the parties hereto, or in the
case of a waiver, by the party waiving compliance. The failure of either party
at any time or times to require performance of any provisions hereof shall in no
manner affect such party’s right at a later time to enforce the same. No waiver
by either party of the breach of any term or covenant contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
breach, or a waiver of the breach of any other term or covenant contained in
this Agreement.

9.7
Arbitration. The parties agree that all claims, disputes, and/or controversies
arising under this Agreement and/or related to your employment hereunder
(whether or not based on contract, tort or upon any federal, state or local
statute, including but not limited to claims asserted under the Age
Discrimination in Employment Act, as amended, Title VII of the Civil Rights Act
of 1964, as amended, any state Fair Employment Practices Act, and/or the
Americans with Disabilities Act), shall be resolved exclusively through
mediation/arbitration by JAMS, in the County of New York in the State of New
York, in accordance with the JAMS Rules and Procedures for Mediation/Arbitration
of Employment Disputes; provided, however, that in the event that the Company
alleges that you are in breach of any of the provisions contained in Section 6
or 7 of this Agreement, the Company shall not be exclusively required to submit
such dispute to mediation/arbitration.  In such event, the Company may, at its
option, seek and obtain from any court having jurisdiction, injunctive or
equitable relief, in addition to pursuing at arbitration all other remedies
available to it (including without limitation any claims for relief arising out
of any breach of Section 6 or 7 of this Agreement).  In the event that the
Company chooses to bring any such suit, proceeding or action for injunctive or
equitable relief in an appropriate court, you hereby waive your right, if any,
to trial by jury, and hereby waive your right, if any, to interpose any
counterclaim or set-off for any cause whatever and agree to arbitrate any and
all such claims.

9.8
Acknowledgment and Consent. You acknowledge that the restrictions contained in
this Agreement, including but not limited to those contained in Sections 6 and
7, are fair, reasonable and necessary for the protection of the legitimate
business interests of the Company, and that the Company will suffer irreparable
harm in the event of any actual or threatened breach by you. You therefore
consent to the entry of a restraining order, preliminary injunction, or other
court order to enforce this Agreement and expressly waive any security that
might otherwise be required in connection with such relief. You also agree that
any request for such relief by the Company shall be in addition to and without
prejudice to any claim or monetary damages which the Company might elect to
assert.



8







--------------------------------------------------------------------------------




9.9
Severability. If any provision of this Agreement is held to be unenforceable by
a court, the remaining provisions shall be enforced to the maximum extent
possible. If a court should determine that any provision of this Agreement is
overbroad or unreasonable, such provision shall be given effect to the maximum
extent possible by narrowing or enforcing in part that aspect of the provision
found overbroad or unreasonable.

9.10
Standards of Business Conduct. Attached as Exhibit B and made part of this
Agreement is the Company Standards of Business Conduct. You confirm that you
have read, understand and will comply with the terms thereof and any reasonable
amendments thereto. In addition, as a condition of your employment under this
Agreement, you understand that you may be required periodically to confirm that
you have read, understand and will comply with the Standards of Business Conduct
as the same may be revised from time to time.

9.11
Withholding Taxes. Payments made to you pursuant to this Agreement shall be
subject to withholding and social security taxes and other ordinary and
customary payroll deductions.

9.12
Compliance with IRC Section 409A. This Agreement is intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
will be interpreted in a manner intended to comply with Section 409A of the
Code. Notwithstanding anything herein to the contrary, if at the time of your
termination of employment with the Company you are a “specified employee” as
defined in Section 409A of the Code (and any related regulations or other
pronouncements thereunder) and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to you) until the
expiration of the six-month period measured from the date of your separation
from service with the Company (or the earliest date as is permitted under
Section 409A of the Code). On the first day of the seventh month following the
date of your separation from service, or if earlier, the date of your death, (x)
all payments delayed pursuant to this paragraph (whether they would have
otherwise been paid or reimbursed to you in a single sum or in installments)
shall be paid or reimbursed to you in a single sum and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal dates specified for them in this Agreement. In addition, if any
other payments of money or other benefits due to you hereunder could cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Section 409A of the Code, or otherwise
such payment or other benefits shall be restructured, to the extent possible, in
a manner, determined by the Company, that does not cause such an accelerated or
additional tax. To the extent any reimbursements or in-kind benefits due to you
under this Agreement constitute “deferred compensation” under Section 409A of
the Code, any such reimbursements or in-kind benefits shall be paid to you in a
manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv). Each payment made
under this Agreement shall be designated as a “separate payment” within the
meaning of Section 409A of the Code. The Company shall consult with you in good
faith regarding the implementation of the provisions of this Section 9.12;
provided that neither the Company nor any of its employees or representatives
shall have any liability to you with respect thereto.

9.13
No Offset. Neither you nor the Company shall have any right to offset any
amounts owed by one party hereunder against amounts owed or claimed to be owed
to such party, whether pursuant to this Agreement or otherwise, and you and the
Company shall make all the payments provided for in this Agreement in a timely
manner.

9.14
Survival. Sections 6, 7, 8, and 9 shall survive any termination of the Term of
Employment pursuant to Section 5 and any expiration of this Agreement and shall
apply for the duration of employment and beyond in accordance with their terms.

9.15
Beneficiaries. Whenever this Agreement provides for any payment to your estate,
such payment may be made instead to such beneficiary or beneficiaries as you may
designate by written notice to the Company.



9







--------------------------------------------------------------------------------




You shall have the right to revoke any such designation and to redesignate a
beneficiary or beneficiaries by written notice to the Company (and to any
applicable insurance company) to such effect.
9.16
Counterparts. This Agreement may be executed in any number of counterparts all
of which shall constitute one original instrument.

9.17
No Other Payments or Benefits. In the event the Term of Employment is terminated
pursuant to any section of this Agreement, you shall not be entitled to any
severance under the Company’s general employee policies or any severance policy
or plan maintained by the Company, the payment and benefits provided for in this
Agreement constituting the sole source of any payments or benefits payable to
you except any amounts payable to you as required by applicable law.

9.18
Interpretation. The parties to this Agreement have cooperated in the drafting
and preparation of this Agreement. Hence, in any construction or interpretation
of this Agreement, the same shall not be construed against any party on the
basis that such party was the drafter.

If the foregoing correctly sets forth the understanding between you and the
Company, please sign and date below and return this Agreement to the Company.
TIME INC.
CONFIRMED AND AGREED:
By: _/s/ Joseph Ripp____________________
By: _/s/ Mark Ford__________________
Joseph Ripp, CEO
Mark Ford
Date:_9/12/2014_______________________
Date:_9/12/2014 ____________________





10







--------------------------------------------------------------------------------





EXHIBIT A


FORM OF RELEASE


This Release is made by and among                 and TIME INC. (the “Company”),
1271 Avenue of the Americas, New York, NY 10020, as of the date set forth below
in connection with the Employment Agreement dated ____________, and the letter
agreement (the “Separation Agreement”) between ____________ and the Company
dated as of         , and in association with the termination of my employment
with the Company.


In consideration of payments made to me and other benefits to be received by me
by the Company and other benefits to be received by me pursuant to the
Employment Agreement, as further reflected in the Separation Agreement, I,
______________, being of lawful age, and on behalf of myself, my heirs,
dependents, executors, administrators, trustees, legal representatives and
assigns (collectively referred to as “Releasors”) do hereby release and forever
discharge the Company and Time Warner Inc., and each of their respective parent
entities, subsidiaries, divisions, related and affiliated entities and employee
benefit plans, and all of their officers, directors, shareholders, agents,
administrators, trustees, fiduciaries and employees (in their official and
individual capacities), and all of their heirs, executors, administrators,
predecessors, successors, and assigns (collectively referred to herein as “Time
Inc. Entities and Persons”), of and from any and all actions, causes of action,
claims, or demands of any kind whatsoever (including without limitation for
general, special or punitive damages, attorney’s fees, expenses, or other
compensation and/or equitable remedy), known or unknown, which in any way relate
to or arise out of my employment with the Time Inc. Entities and Persons or the
termination of such employment, which I had or may now have against any Time
Inc. Entities or Persons by reason of any actual or alleged act, omission,
transaction, practice, conduct, statement, occurrence, or other matter up to and
including the date I sign this Release. Each of the Time Inc. Entities and
Persons is intended to be a third party beneficiary under this Release.


Without limiting the generality of the foregoing, this Release is intended to
and shall release the Time Inc. Entities and Persons from any and all claims,
whether known or unknown, which Releasors ever had or may now have against any
of the Time Inc. Entities and Persons arising out of my employment, the terms
and conditions of such employment, and/or the termination or separation of my
employment, including but not limited to: (i) any claims of discrimination or
harassment in employment on the basis of age, religion, gender, sexual
orientation, race, national origin, disability or any other legally protected
characteristic, and of retaliation, under, without limitation, Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 1981, the Americans with Disabilities Act,
the Age Discrimination in Employment Act, the Equal Pay Act, the New York Human
Rights Law, the New York Labor Law; the New York City Administrative Code, and
all other federal, state and local equal employment opportunity and fair
employment practice laws (all as amended); (ii) any claims under the Employee
Retirement Income Security Act of 1974 (except as set forth below), the Family
and Medical Leave Act and state and local laws of similar effect, the National
Labor Relations Act, Workers Adjustment and Retraining Notification Act, the New
York Workers Adjustment and Retraining Notification Act and other state and
local laws of similar effect (all as amended); and (iii) any other claim
(whether based on federal, state, or local law, statutory or decisional)
relating


1







--------------------------------------------------------------------------------




to or arising out of my employment, the terms and conditions of such employment,
and/or the termination or separation of such employment, and/or any of the
events and decisions relating directly or indirectly to or surrounding the
termination of that employment, including but not limited to claims for breach
of contract (express or implied), wrongful discharge, detrimental reliance,
defamation, whistleblowing, harassment, retaliation, mental distress, emotional
distress, physical injury, humiliation or compensatory or punitive damages.


By virtue of this Release, I agree that I have waived any damages and other
relief available to me (including, without limitation, money damages, equitable
relief and reinstatement) with respect to any claim or cause of action waived or
released herein. Nothing herein, however, shall constitute a waiver of claims
arising after the date I sign this Release or the Separation Agreement, my
rights to accrued, vested benefits under any qualified or non-qualified employee
benefit plan of the Company or its parent companies or subsidiaries (in
accordance with the terms of the official plan documents and applicable law),
claims for benefits under the Company group medical, dental and vision plans (in
accordance with the terms of such plans and applicable law), claims for
unemployment or workers compensation benefits, claims under the Fair Labor
Standards Act, or any claim that cannot be waived by law. Additionally, nothing
in the Separation Agreement or this Release shall be construed to prevent me
from filing a charge with, responding to a subpoena from, or participating in an
investigation conducted by, any governmental agency, though I acknowledge and
agree that I have waived the right to recover monetary damages and any other
relief with respect to the claims I am waiving and releasing in this Release in
connection with any charge or proceeding.


I acknowledge that I have been given 21 days from the day I received a copy of
this Release and the Separation Agreement to sign these papers and that I have
been advised to consult an attorney before signing them. I understand that I
have the right to revoke my consent to this Release and the Separation Agreement
for seven days following my signing this Release and the Separation Agreement.
Provided I do not revoke them, the effective date of this Release and the
Separation Agreement shall be the 8th day after I sign them.


I further state that I have read the foregoing document and the Separation
Agreement, that I know and understand the contents thereof, and that I knowingly
and voluntarily have signed the same as my own free act.




WITNESS my hand this ______ day of ______________________, 20__.






__________________________________




2







--------------------------------------------------------------------------------








EXHIBIT B


TIME INC. STANDARDS OF BUSINESS CONDUCT


(Attached)










        